Exhibit 10.7

Execution Copy

 

 

 

SECURITY AGREEMENT

by

PACIFIC SUNWEAR OF CALIFORNIA, INC.,

as Borrower

and

THE GUARANTORS PARTY HERETO

FROM TIME TO TIME

and

PS HOLDINGS AGENCY CORP.,

as Collateral Agent

Dated as of December 7, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS            Page  

PREAMBLE

     1   

RECITALS

     1   

AGREEMENT

     1   

ARTICLE I

  DEFINITIONS AND INTERPRETATION      2   

SECTION 1.1

  Definitions      2   

SECTION 1.2

  Interpretation      6   

SECTION 1.3

  Perfection Certificate      6   

ARTICLE II

  GRANT OF SECURITY AND SECURED OBLIGATIONS      6   

SECTION 2.1

  Pledge; Grant of Security Interest      6   

SECTION 2.2

  Secured Obligations      7   

SECTION 2.3

  Security Interest.      7   

ARTICLE III

  PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL      8   

SECTION 3.1

  Delivery of Certificated Securities Collateral      8   

SECTION 3.2

  Perfection of Uncertificated Securities Collateral      8   

SECTION 3.3

  Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      8   

SECTION 3.4

  Other Actions      9   

SECTION 3.5

  Supplements; Further Assurances      11   

SECTION 3.6

  Joinder of Additional Grantors      12   

ARTICLE IV

  REPRESENTATIONS, WARRANTIES AND COVENANTS      12   

SECTION 4.1

  Title      12   

SECTION 4.2

  Limitation on Liens; Defense of Claims; Transferability of Collateral      12
  

SECTION 4.3

  Chief Executive Office; Change of Name; Jurisdiction of Organization      13
  

SECTION 4.4

  Location of Inventory and Equipment      13   

SECTION 4.5

  Condition and Maintenance of Equipment      13   

SECTION 4.6

  Due Authorization and Issuance      13   

SECTION 4.7

  No Conflicts, Consents, etc      14   

SECTION 4.8

  Collateral      14   

SECTION 4.9

  Insurance      14   

SECTION 4.10

  Payment of Taxes; Compliance with Laws; Contested Liens; Claims      14   

SECTION 4.11

  Access to Collateral, Books and Records; Other Information      15   

SECTION 4.12

  Kansas Distribution Facility      15   

ARTICLE V

  CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL      15   

SECTION 5.1

  Pledge of Additional Securities Collateral      15   

SECTION 5.2

  Voting Rights; Distributions; etc      16   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS            Page  

SECTION 5.3

  Organization Documents      17   

SECTION 5.4

  Defaults, Etc      17   

SECTION 5.5

  Certain Agreements of Grantors As Issuers and Holders of Equity Interests     
17   

ARTICLE VI

  CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL      17   

SECTION 6.1

  Grant of License      17   

SECTION 6.2

  Registrations      18   

SECTION 6.3

  No Violations or Proceedings      18   

SECTION 6.4

  Protection of Collateral Agent’s Security      18   

SECTION 6.5

  After-Acquired Property      19   

SECTION 6.6

  Modifications      19   

SECTION 6.7

  Litigation      19   

SECTION 6.8

  Third Party Consents      19   

ARTICLE VII

  CERTAIN PROVISIONS CONCERNING ACCOUNTS      20   

SECTION 7.1

  Maintenance of Records      20   

SECTION 7.2

  Legend      20   

SECTION 7.3

  Modification of Terms, Etc      20   

SECTION 7.4

  Collection      20   

ARTICLE VIII

  REMEDIES      20   

SECTION 8.1

  Remedies      20   

SECTION 8.2

  Notice of Sale      22   

SECTION 8.3

  Waiver of Notice and Claims      22   

SECTION 8.4

  Certain Sales of Collateral      23   

SECTION 8.5

  No Waiver; Cumulative Remedies      23   

SECTION 8.6

  Certain Additional Actions Regarding Intellectual Property      24   

SECTION 8.7

  Application of Proceeds      24   

ARTICLE IX

  MISCELLANEOUS      24   

SECTION 9.1

  Concerning Collateral Agent      24   

SECTION 9.2

  Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact     
25   

SECTION 9.3

  Expenses      25   

SECTION 9.4

  Continuing Security Interest; Assignment      25   

SECTION 9.5

  Termination; Release      26   

SECTION 9.6

  Modification in Writing      26   

SECTION 9.7

  Notices      27   

SECTION 9.8

  GOVERNING LAW      27   

SECTION 9.9

  CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.      27   

SECTION 9.10

  Severability of Provisions      28   

SECTION 9.11

  Execution in Counterparts; Effectiveness      28   

SECTION 9.12

  No Release      28   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS            Page  

SECTION 9.13

  Obligations Absolute      28   

SECTION 9.14

  Intercreditor Agreement      29   

SIGNATURES

    

EXHIBIT 1

  Form of Securities Pledge Amendment   

SCHEDULE I

  Intercompany Notes   

SCHEDULE II

  Filings, Registrations and Recordings   

SCHEDULE III

  Pledged Interests   

 

-iii-



--------------------------------------------------------------------------------

THIS SECURITY AGREEMENT IS SUBJECT TO THE TERMS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT (AS DEFINED IN THIS SECURITY AGREEMENT) TO THE EXTENT
PROVIDED IN SECTION 9.14 OF THIS SECURITY AGREEMENT.

SECURITY AGREEMENT

SECURITY AGREEMENT dated as of December 7, 2011 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) PACIFIC SUNWEAR OF
CALIFORNIA, INC., a California corporation having an office at 3450 Miraloma
Ave., Anaheim, California 92806, as Borrower (the “Borrower”) and (ii) THE
GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO (the “Original Guarantors”) AND
THE OTHER GUARANTORS FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Additional Guarantors,” and together with the Original
Guarantor, the “Guarantors”), as pledgors, assignors and debtors (the Borrower,
together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Grantors,” and each, a “Grantor”), in favor
of PS HOLDINGS AGENCY CORP., having an office at One Embarcadero Center, 39th
Floor, San Francisco, CA 94111, in its capacity as collateral agent for the
Credit Parties (as defined in the Credit Agreement defined below) pursuant to
the Credit Agreement, as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Collateral Agent”).

R E C I T A L S :

A.    The Grantors, the Collateral Agent, PS Holdings Agency Corp., as
Administrative Agent, and the Lenders party thereto, among others, have, in
connection with the execution and delivery of this Security Agreement, entered
into that certain Credit Agreement dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

B.    The Borrower and the Guarantors will receive substantial benefits from the
execution, delivery and performance of the Obligations and the Guaranteed
Obligations and each is, therefore, willing to enter into this Security
Agreement.

C.    This Security Agreement is given by each Grantor in favor of the
Collateral Agent for the benefit of the Credit Parties to secure the payment and
performance of all of the Secured Obligations (as hereinafter defined).

D.    It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement that each Grantor execute and deliver the applicable
Loan Documents, including this Security Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a)    Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

(b)     Capitalized terms used but not otherwise defined herein that are defined
in the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(c)     The following terms shall have the following meanings:

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
other party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
(as defined in the ABL Credit Agreement) and the Securities Account Control
Agreements.

“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States or any other country or any political subdivision thereof
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Grantor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Grantor, including, without limitation, the registrations and applications
listed in Section III of the Perfection Certificate, together with any and all
(i) rights and privileges arising under applicable Law with respect to such
Grantor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof, (iii) income, fees, royalties, damages, claims and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

 

2



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Discharge of Revolving Obligations” shall refer to the Payment in Full of the
Revolving Credit Obligations, as such terms are defined in the Intercreditor
Agreement.

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.

“Excluded Property” shall mean the following:

(i) any license or permit held by any Grantor (x) that validly prohibits the
creation by such Grantor of a security interest therein or thereon or (y) to the
extent that applicable Law prohibits the creation of a security interest therein
or thereon;

(ii) any Intellectual Property Collateral consisting of intent-to-use trademark
applications, for which the creation by a Grantor of a security interest therein
is prohibited without the consent of third party or by applicable Law; and

(iii) the Equity Interests in Pacific Sunwear Stores Corp., and, with respect to
Pacific Sunwear Stores Corp. only, any “Property” (as such term is defined in
the Mortgage Debt Documents entered into by Pacific Sunwear Stores Corp. as in
effect on the Closing Date) of such Person;

provided, however, that in each case described in clauses (i), (ii), and
(iii) of this definition, such property shall constitute “Excluded Property”
only to the extent and for so long as: (A) with respect to items (i) and (ii),
such license, permit, or applicable Law validly prohibits the creation of a Lien
on such property in favor of the Collateral Agent and, upon the termination of
such prohibition (howsoever occurring), such property shall cease to constitute
“Excluded Property”, and (B) with respect to item (iii), the Mortgage Debt
Documents prohibit the creation of a Lien on such property in favor of the
Collateral Agent and, upon the termination of such prohibition (howsoever
occurring), such property shall cease to constitute “Excluded Property”;
provided further, that “Excluded Property” shall not include (x) any assets that
are of the type that may be eligible for inclusion in the Borrowing Base, or
(y) the right to receive any proceeds arising therefrom or any other rights
referred to in Sections 9-406(f), 9-407(a) or 9-408(a) of the UCC or any
Proceeds, substitutions or replacements of any Excluded Property (unless such
Proceeds, substitutions or replacements would otherwise constitute Excluded
Property).

“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property Collateral in which such Grantor has any interest, (ii) all know-how,
trade secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any Person, pricing and cost
information, business and marketing plans and proposals, consulting agreements,
engineering contracts and such other assets which relate to such goodwill and
(iii) all product lines of such Grantor’s business.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

3



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean the obligations of the Guarantors under the
Facility Guaranty or Facility Guarantees executed from time to time.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Licenses and Goodwill, excluding the Excluded Property.

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.

“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all patent applications made by such Grantor (whether
established or registered or recorded in the United States or any other country
or any political subdivision thereof), including, without limitation, those
patents, patent applications listed in Section III of the Perfection
Certificate, together with any and all (i) rights and privileges arising under
applicable Law with respect to such Grantor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto including,
without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.

“Perfection Certificate” shall mean that certain perfection certificate dated as
of the date hereof, executed and delivered by each Grantor in favor of the
Collateral Agent for the benefit of the Credit Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent) executed and delivered by the Borrower or
Guarantor in favor of the Collateral Agent for the benefit of the Credit Parties
contemporaneously with the execution and delivery of a joinder agreement
executed in accordance with SECTION 3.6 hereof, in each case, as the same may be
amended, amended and restated, restated, supplemented or otherwise modified from
time to time in accordance with the Credit Agreement.

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interest in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule III hereof, together with all rights, privileges, authority and powers
of such Grantor relating to such Equity Interests issued by any such issuer
under the

 

4



--------------------------------------------------------------------------------

Organization Documents of any such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Grantor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, from time to time acquired by such Grantor in any manner,
and all other Investment Property owned by such Grantor; provided, however, that
to the extent applicable, Pledged Interests shall not include any interest
possessing more than 65% of the voting power or control of all classes of
interests entitled to vote of any CFC to the extent such pledge would result in
an adverse tax consequence to such Grantor; provided further, however, that
“Pledged Interests” shall not include any Equity Interests that constitute
Excluded Property.

“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.

“Revolving Agent” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Revolving Credit Priority Collateral” shall have the meaning assigned to such
term in the Intercreditor Agreement.

“Revolving Creditors” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations.

“Securities Account Control Agreement” shall mean an agreement in form and
substance satisfactory to the Collateral Agent with respect to any Securities
Account of a Grantor.

“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant to
such Act.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.

“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is such
Grantor itself) formed by or resulting from any consolidation or merger in which
any Person listed in Section I of the Perfection Certificate is not the
surviving entity; provided, however, that Successor Interests shall not include
shares or interests possessing more than 65% of the voting power or control of
all classes of capital stock or interests entitled to vote of any foreign
Subsidiaries to the extent such pledge would result in an adverse tax
consequence to such Grantor; provided further, however, that “Pledged Interests”
shall not include any Equity Interests that constitute Excluded Property.

“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URLs), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Grantor and all registrations and applications for the foregoing (whether
statutory or common Law and whether established or registered in the United
States or any other country or any political subdivision thereof), including,
without limitation, the registrations and applications listed in

 

5



--------------------------------------------------------------------------------

Section III of the Perfection Certificate, together with any and all (i) rights
and privileges arising under applicable Law with respect to such Grantor’s use
of any trademarks, (ii) reissues, continuations, extensions and renewals
thereof, (iii) income, fees, royalties, damages and payments now and hereafter
due and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present and future infringements thereof.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

SECTION 1.2 Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Security Agreement.

SECTION 1.3 Perfection Certificate. The Collateral Agent and each Grantor agree
that the Perfection Certificate, and all schedules, amendments and supplements
thereto are and shall at all times remain a part of this Security Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Collateral Agent for its benefit and for the
benefit of the other Credit Parties, a lien on and security interest in and to
all of the right, title and interest of such Grantor in, to and under all of
such Grantor’s personal property and interests in such personal property,
wherever located, and whether now existing or hereafter arising or acquired from
time to time (collectively, the “Collateral”), including, without limitation:

(a)    all Accounts;

(b)    all Goods, including Equipment, Inventory and Fixtures;

(c)    all Documents, Instruments and Chattel Paper;

(d)    all Letters of Credit and Letter-of-Credit Rights;

(e)    all Securities Collateral;

(f)    all Investment Property;

 

6



--------------------------------------------------------------------------------

(g)    all Intellectual Property Collateral;

(h)    all Commercial Tort Claims, including, without limitation, those
described in Section IV of the Perfection Certificate;

(i)    all General Intangibles;

(j)    all Deposit Accounts;

(k)    all Supporting Obligations;

(l)    all books and records relating to the Collateral; and

(m)    to the extent not covered by clauses (a) through (l) of this sentence,
all other personal property of such Grantor, whether tangible or intangible and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (a) through
(m) above, the security interest created by this Security Agreement shall not
extend to, and the term “Collateral” shall not include, any Excluded Property
and the Grantors shall from time to time at the request of the Collateral Agent
give written notice to the Collateral Agent identifying in reasonable detail the
Excluded Property and shall provide to the Collateral Agent such other
information regarding the Excluded Property as the Collateral Agent may
reasonably request.

SECTION 2.2    Secured Obligations.    This Security Agreement secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Secured Obligations.

SECTION 2.3    Security Interest.

(a)    Each Grantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to authenticate and file in any relevant jurisdiction
any financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including, without limitation, (i) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, and (ii) a description of the
Collateral as “all assets of the Grantor, wherever located, whether now owned or
hereafter acquired, other than “Excluded Property” as such term is defined in
the underlying security agreement by, among others, the debtor and secured
party” (or words of similar effect), or as otherwise may be required under
applicable Law. Each Grantor agrees to provide all information described in the
immediately preceding sentence to the Collateral Agent promptly upon request.

(b)    Each Grantor hereby ratifies its prior authorization for the Collateral
Agent to file in any relevant jurisdiction any financing statements or
amendments thereto relating to the Collateral if filed prior to the date hereof.

(c)    Each Grantor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office and United States
Copyright Office (or any successor office or any similar office in any other
country) or other necessary documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder in any Intellectual Property Collateral, without the signature
of such Grantor, and naming such Grantor, as debtor, and the Collateral Agent,
as secured party.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1    Delivery of Certificated Securities Collateral.    Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent, and that the Collateral
Agent has a perfected first priority security interest therein (subject to the
Intercreditor Agreement). Each Grantor hereby agrees that all certificates,
agreements or instruments representing or evidencing Securities Collateral
acquired by such Grantor after the date hereof, shall promptly (and in any event
within three (3) Business Days) upon receipt thereof by such Grantor be
delivered to and held by or on behalf of the Collateral Agent. All certificated
Securities Collateral shall be in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Collateral
Agent. The Collateral Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder (subject to the Intercreditor
Agreement). In addition, the Collateral Agent shall have the right with written
notice to exchange certificates representing or evidencing Securities Collateral
for certificates of smaller or larger denominations, accompanied by instruments
of transfer or assignment and letters of direction duly executed in blank
(subject to the Intercreditor Agreement).

SECTION 3.2    Perfection of Uncertificated Securities Collateral.    Each
Grantor represents and warrants that the Collateral Agent has a perfected first
priority security interest (subject to the Intercreditor Agreement) in all
uncertificated Pledged Securities pledged by it hereunder that is in existence
on the date hereof and that the applicable Organization Documents do not require
the consent of the other shareholders, members, partners or other Person to
permit the Collateral Agent or its designee to be substituted for the applicable
Grantor as a shareholder, member, partner or other equity owner, as applicable,
thereto. Each Grantor hereby agrees that if any of the Pledged Securities are at
any time not evidenced by certificates of ownership, then each applicable
Grantor shall, to the extent permitted by applicable Law and upon the request of
the Collateral Agent, cause such pledge to be recorded on the equityholder
register or the books of the issuer, execute customary pledge forms or other
documents necessary or reasonably requested to complete the pledge and give the
Collateral Agent the right to transfer such Pledged Securities under the terms
hereof and, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof.

SECTION 3.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.    Each Grantor represents and warrants that the only
filings, registrations and recordings necessary and appropriate to create,
preserve, protect, publish notice of and perfect the security interest granted
by each Grantor to the Collateral Agent (for the benefit of the Credit Parties)
pursuant to this Security Agreement in respect of the Collateral are listed on
Schedule II hereto. Each Grantor represents and warrants that all such filings,
registrations and recordings have been delivered to the Collateral Agent in
completed and, to the extent necessary or appropriate, duly executed form for
filing in each

 

8



--------------------------------------------------------------------------------

governmental, municipal or other office specified in Schedule II. Each Grantor
agrees that at the sole cost and expense of the Grantors, (i) such Grantor will
maintain the security interest created by this Security Agreement in the
Collateral as a perfected first priority security interest (subject to the
Intercreditor Agreement and subject to Permitted Encumbrances having priority
under applicable Law) and shall defend such security interest against the claims
and demands of all Persons (other than with respect to Permitted Encumbrances),
(ii) such Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail and (iii) at any time and from time
to time, upon the written request of the Collateral Agent, such Grantor shall
promptly and duly execute and deliver, and file and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request, including the filing of any financing statements,
continuation statements and other documents (including this Security Agreement)
under the UCC (or other applicable Laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Collateral
Agent and in such offices (including, without limitation, the United States
Patent and Trademark Office and the United States Copyright Office) wherever
required by applicable Law in each case to perfect, continue and maintain a
valid, enforceable, first priority security interest in the Collateral as
provided herein (subject to Permitted Encumbrances having priority under
applicable Law) and according to the terms of the Intercreditor Agreement and to
preserve the other rights and interests granted to the Collateral Agent
hereunder, as against the Grantors and third parties (other than with respect to
Permitted Encumbrances), with respect to the Collateral.

SECTION 3.4    Other Actions.    In order to further evidence the attachment,
perfection and priority (subject to the Intercreditor Agreement) of, and the
ability of the Collateral Agent to enforce, the Collateral Agent’s security
interest in the Collateral, each Grantor represents, warrants and agrees, in
each case at such Grantor’s own expense, with respect to the following
Collateral that:

(a)    Instruments and Tangible Chattel Paper.    As of the date hereof (i) no
amount payable under or in connection with any of the Collateral is evidenced by
any Instrument or Tangible Chattel Paper other than such Instruments and
Tangible Chattel Paper listed in Section II. D. of the Perfection Certificate
and (ii) each Instrument and each item of Tangible Chattel Paper listed in
Section II. D. of the Perfection Certificate, to the extent requested by the
Collateral Agent, has been properly endorsed, assigned and delivered to the
Collateral Agent, or, prior to the Discharge of Revolving Obligations, if such
Instrument or Tangible Chattel Paper constitutes Revolving Credit Priority
Collateral, the Revolving Agent. If any amount payable under or in connection
with any of the Collateral shall be evidenced by any Instrument or Tangible
Chattel Paper, the Grantor acquiring such Instrument or Tangible Chattel Paper
shall forthwith endorse, assign and deliver the same to the Collateral Agent,
or, prior to the Discharge of Revolving Obligations, if such Instrument or
Tangible Chattel Paper constitutes Revolving Credit Priority Collateral, the
Revolving Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may reasonably request from time to
time; provided, that upon the Discharge of Revolving Obligations, the Revolving
Agent shall promptly deliver such Instruments and Tangible Chattel Paper to the
Collateral Agent pursuant to Section 3.5(a) of the Intercreditor Agreement.

(b)    Investment Property.

(i)    As of the date hereof (x) it has no Securities Accounts other than those
listed in Section II.B. of the Perfection Certificate, (y) it does not hold, own
or have any interest in any certificated securities or uncertificated securities
other than those constituting Pledged Securities with respect to which the
Collateral Agent has a perfected first priority security interest in such
Pledged Securities (subject to the Intercreditor Agreement) other than any
certificated securities or uncertificated

 

9



--------------------------------------------------------------------------------

securities constituting Excluded Property, and (z) it has entered into a duly
authorized, executed and delivered Securities Account Control Agreement with
respect to each Securities Account listed in Section II.B. of the Perfection
Certificate with respect to which the Collateral Agent has a perfected first
priority security interest in such Securities Accounts by Control (subject to
the Intercreditor Agreement).

(ii)    If any Grantor shall at any time hold or acquire any certificated
securities, other than any securities of any CFC not required to be pledged
hereunder or any Excluded Property, such Grantor shall promptly (x) notify the
Collateral Agent thereof and endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank, all in form and substance reasonably satisfactory to the
Collateral Agent or (y) deliver such securities into a Securities Account with
respect to which a Securities Account Control Agreement is in effect in favor of
the Collateral Agent (subject to the Intercreditor Agreement). If any securities
now or hereafter acquired by any Grantor, other than any securities of any CFC
not required to be pledged hereunder or any Excluded Property, are
uncertificated, such Grantor shall promptly notify the Collateral Agent thereof
and pursuant to an agreement in form and substance reasonably satisfactory to
the Collateral Agent, either (x) grant Control to the Collateral Agent and cause
the issuer to agree to comply with instructions from the Collateral Agent as to
such securities, without further consent of any Grantor or such nominee,
(y) cause a security entitlement with respect to such uncertificated security to
be held in a Securities Account with respect to which the Collateral Agent has
Control or (z) arrange for the Collateral Agent to become the registered owner
of the securities (subject to the Intercreditor Agreement). Grantor shall not
hereafter establish and maintain any Securities Account with any Securities
Intermediary unless (1) the applicable Grantor shall have given the Collateral
Agent ten (10) Business Days’ prior written notice of its intention to establish
such new Securities Account with such Securities Intermediary, (2) such
Securities Intermediary shall be reasonably acceptable to the Collateral Agent
and (3) such Securities Intermediary and such Grantor shall have duly executed
and delivered a Control Agreement with respect to such Securities Account. Each
Grantor shall accept any cash and Investment Property which are proceeds of the
Pledged Interests in trust for the benefit of the Collateral Agent and promptly
upon receipt thereof, deposit any cash received by it into an account in which
the Collateral Agent has Control, or with respect to any Investment Properties
or additional securities, take such actions as required above with respect to
such securities. The Collateral Agent agrees with each Grantor that the
Collateral Agent shall not give any entitlement orders or instructions or
directions to any issuer of uncertificated securities or Securities
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Grantor, unless a Cash Dominion Event has
occurred and is continuing. No Grantor shall grant control over any Pledged
Securities to any Person other than the Collateral Agent or Revolving Agent
unless explicitly permitted pursuant to the terms of the Credit Agreement.

(iii)    As between the Collateral Agent and the Grantors, the Grantors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a security entitlement or deposit by, or subject to the control
of, the Collateral Agent, a Securities Intermediary, any Grantor or any other
Person; provided, however, that nothing contained in this SECTION 3.4(b) shall
release or relieve any Securities Intermediary of its duties and obligations to
the Grantors or any other Person under any Control Agreement or under applicable
Law. Each Grantor shall promptly pay all Claims and fees of whatever kind or
nature with respect to the Pledged Securities pledged by it under this Security
Agreement. In the event any Grantor shall fail to make such payment contemplated
in the immediately preceding sentence, the Collateral Agent may do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
under this SECTION 3.4(b) and under SECTION 9.3 hereof.

 

10



--------------------------------------------------------------------------------

(c)    Electronic Chattel Paper and Transferable Records.    As of the date
hereof no amount payable under or in connection with any of the Collateral is
evidenced by any Electronic Chattel Paper or any “transferable record” (as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction). If any amount
payable under or in connection with any of the Collateral shall be evidenced by
any Electronic Chattel Paper or any transferable record, the Grantor acquiring
such Electronic Chattel Paper or transferable record shall promptly notify the
Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent control under UCC
Section 9-105 of such Electronic Chattel Paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures reasonably satisfactory to the Collateral Agent and so long as such
procedures will not result in the Collateral Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.

(d)    Letter-of-Credit Rights.    If such Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Grantor
(which, for the avoidance of doubt, shall not include any Letter of Credit
issued pursuant to the ABL Credit Agreement), such Grantor shall promptly notify
the Collateral Agent thereof and if a Cash Dominion Event then exists, such
Grantor shall, at the request of the Collateral Agent, pursuant to an agreement
in form and substance reasonably satisfactory to the Collateral Agent, either
(subject to the Intercreditor Agreement) (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of, and to pay to the Collateral Agent, the proceeds of, any drawing under
the Letter of Credit or (ii) arrange for the Collateral Agent to become the
beneficiary of such Letter of Credit, with the Collateral Agent agreeing, in
each case, that the proceeds of any drawing under the Letter of Credit are to be
applied as provided in the Credit Agreement.

(e)    Commercial Tort Claims.    As of the date hereof, the Loan Parties have
not commenced any legal action with respect to any Commercial Tort Claims other
than those listed in Section IV of the Perfection Certificate. If any Grantor
shall at any time hold or acquire a Commercial Tort Claim, such Grantor shall
immediately notify the Collateral Agent in writing signed by such Grantor of the
brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Security Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent (subject to the Intercreditor
Agreement).

SECTION 3.5    Supplements; Further Assurances.    Each Grantor shall take such
further actions, and execute and deliver to the Collateral Agent such additional
assignments, agreements, supplements, powers and instruments, as the Collateral
Agent may in its reasonable judgment deem necessary or appropriate, wherever
required by Law, in order to perfect, preserve and protect the security interest
in the Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm unto the Collateral Agent or permit the Collateral Agent
to exercise and enforce its rights, powers and remedies hereunder with respect
to any Collateral. Without limiting the generality of the foregoing, each
Grantor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request such lists,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules,

 

11



--------------------------------------------------------------------------------

confirmatory assignments, supplements, additional security agreements,
conveyances, financing statements, transfer endorsements, powers of attorney,
certificates, reports and other assurances or instruments. If an Event of
Default has occurred and is continuing, the Collateral Agent may institute and
maintain, in its own name or in the name of any Grantor, such suits and
proceedings as the Collateral Agent may be advised by counsel shall be
reasonably necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Collateral. All of the foregoing
shall be at the sole cost and expense of the Grantors. The Grantors and the
Collateral Agent acknowledge that this Security Agreement is intended to grant
to the Collateral Agent for the benefit of the Credit Parties a security
interest in and Lien upon the Collateral and shall not constitute or create a
present assignment of any of the Collateral.

SECTION 3.6    Joinder of Additional Grantors.    The Grantors shall cause each
direct or indirect Subsidiary of any Loan Party which, from time to time, after
the date hereof shall be required to pledge any assets to the Collateral Agent
for the benefit of the Credit Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to the Collateral Agent a Perfection
Certificate and a Joinder and/or Guaranty, as applicable, in each case, within
five (5) Business Days of the date on which it was acquired or created and, upon
such execution and delivery, such Subsidiary shall constitute a “Grantor” for
all purposes hereunder with the same force and effect as if originally named as
a Grantor herein, including, but limited to, granting the Collateral Agent a
security interest in all Securities Collateral of such Subsidiary. The rights
and obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Security
Agreement.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 4.1    Title.    No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Collateral Agent
pursuant to this Security Agreement or as are permitted by the Credit Agreement.
No Person other than the Collateral Agent has control or possession of all or
any part of the Collateral, except as permitted by the Credit Agreement.

SECTION 4.2    Limitation on Liens; Defense of Claims; Transferability of
Collateral.    Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other
than the Liens and security interest created by this Security Agreement and
Permitted Encumbrances. Each Grantor shall, at its own cost and expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Collateral Agent and the priority
thereof against all claims and demands of all Persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Collateral
Agent or any other Credit Party other than Permitted Encumbrances. There is no
agreement, and no Grantor shall enter into any agreement or take any other
action, that would restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantors’ obligations or the rights of
the Collateral Agent hereunder; provided that entering into a lease arrangement
with respect to Real Property located in a Landlord Lien State (as defined in
the ABL Credit Agreement) would not, in and of itself, violate this sentence.

 

12



--------------------------------------------------------------------------------

SECTION 4.3    Chief Executive Office; Change of Name; Jurisdiction of
Organization.

(a)    The exact legal name, type of organization, jurisdiction of organization,
federal taxpayer identification number, organizational identification number and
chief executive office of such Grantor is indicated next to its name in Sections
I.A. and I.B. of the Perfection Certificate. Such Grantor shall furnish to the
Collateral Agent prompt written notice of any change in (i) its corporate name,
(ii) the location of its chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(iii) its identity or type of organization or corporate structure, (iv) its
federal taxpayer identification number or organizational identification number
or (v) its jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reincorporating or incorporating in any other jurisdiction). Such
Grantor agrees (A) not to effect or permit any such change unless all filings
have been made under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Collateral
(subject to, with respect to priority, Permitted Encumbrances having priority by
operation of law) and (B) to take all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Credit Parties in the
Collateral intended to be granted hereunder. Each Grantor agrees to promptly
provide the Collateral Agent with certified Organization Documents reflecting
any of the changes described in the preceding sentence.

(b)    The Collateral Agent may rely on opinions of counsel as to whether any or
all UCC financing statements of the Grantors need to be amended as a result of
any of the changes described in SECTION 4.3(a). If any Grantor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Grantor’s property
constituting Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Grantor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Grantor.

SECTION 4.4    Location of Inventory and Equipment.    As of the Closing Date,
all Equipment and Inventory of such Grantor is located at the chief executive
office or such other location listed in Schedule 5.08(b)(1) and Schedule
5.08(b)(2) of the Credit Agreement.

SECTION 4.5    Condition and Maintenance of Equipment.    The Equipment of such
Grantor is in good repair, working order and condition, reasonable wear and tear
excepted. Each Grantor shall cause the Equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially reasonable make or cause to be made all
repairs or replacements which are necessary in the conduct of such Grantor’s
business.

SECTION 4.6    Due Authorization and Issuance.    All of the Pledged Interests
have been, and to the extent any Pledged Interests are hereafter issued, such
shares or other equity interests will be, upon such issuance, duly authorized,
validly issued and, to the extent applicable, fully paid and non-assessable. All
of the Pledged Interests have been fully paid for, and there is no amount or
other obligation owing by any Grantor to any issuer of the Pledged Interests in
exchange for or in connection with the issuance of the Pledged Interests or any
Grantor’s status as a partner or a member of any issuer of the Pledged
Interests.

 

13



--------------------------------------------------------------------------------

SECTION 4.7    No Conflicts, Consents, etc.    No consent of any party
(including, without limitation, equity holders or creditors of such Grantor) and
no consent, authorization, approval, license or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body or other Person
is required (a) for the grant of the security interest by such Grantor of the
Collateral pledged by it pursuant to this Security Agreement or for the
execution, delivery or performance hereof by such Grantor, (b) for the exercise
by the Collateral Agent of the voting or other rights provided for in this
Security Agreement or (c) for the exercise by the Collateral Agent of the
remedies in respect of the Collateral pursuant to this Security Agreement
except, in each case, for such consents which have been obtained prior to the
date hereof. Following the occurrence and during the continuation of an Event of
Default, if the Collateral Agent desires to exercise any remedies, voting or
consensual rights or attorney-in-fact powers set forth in this Security
Agreement and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other Person therefor, then, upon the reasonable
request of the Collateral Agent, such Grantor agrees to use commercially
reasonable efforts to assist and aid the Collateral Agent to obtain as soon as
commercially practicable any necessary approvals or consents for the exercise of
any such remedies, rights and powers.

SECTION 4.8    Collateral.    All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects. The Collateral described on the schedules
annexed hereto constitutes all of the property of such type of Collateral owned
or held by the Grantors.

SECTION 4.9    Insurance.    Such Grantor shall (a) maintain or shall cause to
be maintained such insurance as is required pursuant to Section 6.07 of the
Credit Agreement; (b) maintain such other insurance as may be required by
applicable Law; and (c) furnish to the Collateral Agent, upon written request,
full information as to the insurance carried. Each Grantor hereby irrevocably
makes, constitutes and appoints the Collateral Agent (and all officers,
employees or agents designated by the Collateral Agent) as such Grantor’s true
and lawful agent (and attorney-in-fact), exercisable only after the occurrence
and during the continuance of an Event of Default, for the purpose of making,
settling and adjusting claims in respect of the Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto (subject to the
Intercreditor Agreement). In the event that any Grantor at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or in part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Grantors hereunder or any Default or Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent deems
advisable. All sums disbursed by the Collateral Agent in connection with this
SECTION 4.9, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Grantors
to the Collateral Agent and shall be additional Secured Obligations secured
hereby.

SECTION 4.10    Payment of Taxes; Compliance with Laws; Contested Liens;
Claims.    Each Grantor represents and warrants that all Claims imposed upon or
assessed against the Collateral have been paid and discharged except to the
extent such Claims constitute a Lien not yet due and payable or a Permitted
Encumbrance. Each Grantor shall comply with all applicable Law relating to the
Collateral the failure to comply with which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. Each Grantor may
at its own expense contest the validity, amount or

 

14



--------------------------------------------------------------------------------

applicability of any Claims so long as the contest thereof shall be conducted in
accordance with, and permitted pursuant to the provisions of, the Credit
Agreement. Notwithstanding the foregoing provisions of this SECTION 4.10, no
contest of any such obligation may be pursued by such Grantor if such contest
would expose the Collateral Agent or any other Credit Party to (a) any possible
criminal liability or (b) any additional civil liability for failure to comply
with such obligations unless such Grantor shall have furnished a bond or other
security therefor satisfactory to the Collateral Agent, or such other Credit
Party, as the case may be.

SECTION 4.11    Access to Collateral, Books and Records; Other
Information.    Without limitation or duplication of the provisions of
Section 6.10 of the Credit Agreement, upon reasonable prior request to each
Grantor, the Collateral Agent, its agents, accountants and attorneys shall have
full and free access to visit and inspect, as applicable, during normal business
hours, all of the Collateral including, without limitation, all of the books,
correspondence and records of such Grantor relating thereto; provided, however,
that when a Default or Event of Default exists no prior request is required. The
Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested by the Collateral Agent with regard
thereto. Such Grantor shall, at any and all times, within a reasonable time
after written request by the Collateral Agent, furnish or cause to be furnished
to the Collateral Agent, in such manner and in such detail as may be reasonably
requested by the Collateral Agent, additional information with respect to the
Collateral.

SECTION 4.12    Kansas Distribution Facility.    As of the Closing Date, Pacific
Sunwear Stores Corp. does not have any “Personal Property” (as such term is
defined in the Mortgage Debt Documents as in effect on the date hereof) located
at the Kansas Distribution Facility. At no time after the Closing Date shall
Pacific Sunwear Stores Corp. transfer any “Personal Property” (as such term is
defined in the Mortgage Debt Documents as in effect on the date hereof) to, or
maintain any “Personal Property” (as such term is defined in the Mortgage Debt
Documents as in effect on the date hereof) at, such location, nor shall it
permit any such actions to be taken by any other Person.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1    Pledge of Additional Securities Collateral.    Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any Person
required to be pledged hereunder, accept the same in trust for the benefit of
the Collateral Agent and forthwith deliver to the Collateral Agent a pledge
amendment, duly executed by such Grantor, in substantially the form of Exhibit 1
annexed hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under SECTION 3.1 and SECTION 3.2 hereof in respect of the
additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to this Security Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Securities or
Intercompany Notes. Each Grantor hereby authorizes the Collateral Agent to
attach each Pledge Amendment to this Security Agreement and agrees that all
Pledged Securities or Intercompany Notes listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder be considered
Collateral.

 

15



--------------------------------------------------------------------------------

SECTION 5.2    Voting Rights; Distributions; etc.

(a)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document evidencing the Secured Obligations. The
Collateral Agent shall be deemed without further action or formality to have
granted to each Grantor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Grantor and at the sole cost
and expense of the Grantors, from time to time execute and deliver (or cause to
be executed and delivered) to such Grantor all such instruments as such Grantor
may reasonably request in order to permit such Grantor to exercise the voting
and other rights which it is entitled to exercise pursuant to this SECTION
5.2(a).

(b)    Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(a) hereof
without any action (other than, in the case of any Securities Collateral, the
giving of any notice) shall immediately cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights; provided that
the Collateral Agent shall have the right, in its sole discretion, from time to
time following the occurrence and continuance of an Event of Default to permit
such Grantor to exercise such rights under SECTION 5.2(a). After such Event of
Default is no longer continuing, each Grantor shall have the right to exercise
the voting, managerial and other consensual rights and powers that it would
otherwise be entitled to pursuant to SECTION 5.2(a) hereof.

(c)    So long as no Cash Dominion Event shall have occurred and be continuing,
each Grantor shall be entitled to receive and retain, and to utilize free and
clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with, and to the extent permitted by, the provisions
of the Credit Agreement; provided, however, that any and all such Distributions
consisting of rights or interests in the form of securities shall be forthwith
delivered to the Collateral Agent to hold as Collateral and shall, if received
by any Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor and be forthwith
delivered to the Collateral Agent as Collateral in the same form as so received
(with any necessary endorsement). The Collateral Agent shall, if necessary, upon
written request of any Grantor and at the sole cost and expense of the Grantors,
from time to time execute and deliver (or cause to be executed and delivered) to
such Grantor all such instruments as such Grantor may reasonably request in
order to permit such Grantor to receive the Distributions which it is authorized
to receive and retain pursuant to this SECTION 5.2(c).

(d)    Upon the occurrence and during the continuance of any Cash Dominion
Event, all rights of each Grantor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to SECTION 5.2(c) hereof
shall cease and all such rights shall thereupon become vested in the Collateral
Agent, which shall thereupon have the sole right to receive and hold as
Collateral such Distributions (subject to the Intercreditor Agreement). After
such Cash Dominion Event is no longer continuing, each Grantor shall have the
right to receive the Distributions which it would be authorized to receive and
retain pursuant to SECTION 5.2(c).

(e)    Each Grantor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments as the
Collateral Agent may reasonably request in order to permit the Collateral Agent
to exercise the voting and other rights which it may be entitled to exercise
pursuant to SECTION 5.2(b) hereof and to receive all Distributions which it may
be entitled to receive under SECTION 5.2(c) hereof.

 

16



--------------------------------------------------------------------------------

(f)    All Distributions which are received by any Grantor contrary to the
provisions of SECTION 5.2(c) hereof shall be received in trust for the benefit
of the Collateral Agent, shall be segregated from other funds of such Grantor
and shall immediately be paid over to the Collateral Agent as Collateral in the
same form as so received (with any necessary endorsement).

SECTION 5.3    Organization Documents.    Each Grantor has delivered to the
Collateral Agent true, correct and complete copies of its Organization
Documents. The Organization Documents are in full force and effect. No Grantor
will terminate or agree to terminate any Organization Documents or make any
amendment or modification to any Organization Documents which may have a
Material Adverse Effect including electing to treat any Pledged Interests of
such Grantor as a security under Section 8-103 of the UCC.

SECTION 5.4    Defaults, Etc.    Such Grantor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which such Grantor is a party relating to the
Pledged Securities pledged by it, and such Grantor is not in violation of any
other provisions of any such agreement to which such Grantor is a party, or
otherwise in default or violation thereunder. No Securities Collateral pledged
by such Grantor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Grantor by any Person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates, if any, delivered to the Collateral Agent) which evidence any
Pledged Securities of such Grantor.

SECTION 5.5    Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.

(a)    In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Securities Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.

(b)    In the case of each Grantor which is a partner in a partnership, limited
liability company or other entity, such Grantor hereby consents to the extent
required by the applicable Organization Documents to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity and, upon the occurrence
and during the continuance of an Event of Default, to the transfer of such
Pledged Interests to the Collateral Agent or its nominee and to the substitution
of the Collateral Agent or its nominee as a substituted partner or member in
such partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner or a limited partner or member, as the
case may be.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1    Grant of License.    Without limiting the rights of Collateral
Agent as the holder of a Lien on the Intellectual Property Collateral, for the
purpose of enabling the Collateral Agent, during the continuance of an Event of
Default, to exercise rights and remedies under ARTICLE VIII hereof at such time
as the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any of the Patents, Trademarks,
Copyrights, Licenses or Goodwill now owned or hereafter acquired by such
Grantor, wherever the same may be located, including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof.

 

17



--------------------------------------------------------------------------------

SECTION 6.2    Registrations.    Except pursuant to licenses and other user
agreements entered into by any Grantor in the ordinary course of business that
are listed in Section III of the Perfection Certificate, on and as of the date
hereof (a) each Grantor owns and possesses the right to use, and has done
nothing to authorize or enable any other Person to use, any material Copyright,
Patent or Trademark listed in Section III of the Perfection Certificate, and
(b) all registrations listed in Section III of the Perfection Certificate are
valid and in full force and effect.

SECTION 6.3     No Violations or Proceedings.     To each Grantor’s knowledge,
on and as of the date hereof, there is no violation by others of any right of
such Grantor with respect to any Copyright, Patent or Trademark listed in
Section III of the Perfection Certificate, respectively, pledged by it under the
name of such Grantor.

SECTION 6.4    Protection of Collateral Agent’s Security.    On a continuing
basis, each Grantor shall, at its sole cost and expense, (a) promptly following
its becoming aware thereof, notify the Collateral Agent of (i) any adverse
determination in any proceeding in the United States Patent and Trademark Office
or the United States Copyright Office with respect to any Patent, Trademark or
Copyright necessary for the conduct of business of such Grantor or (ii) the
institution of any proceeding or any adverse determination in any federal, state
or local court or administrative body regarding such Grantor’s claim of
ownership in or right to use any of the Intellectual Property Collateral
material to the use and operation of the Collateral, its right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (b) maintain and protect the Intellectual
Property Collateral necessary for the conduct of a material portion of the
business of such Grantor, (c) not permit to lapse or become abandoned any
Intellectual Property Collateral necessary for the conduct of a material portion
of the business of such Grantor, and not settle or compromise any pending or
future litigation or administrative proceeding with respect to such Intellectual
Property Collateral, in each case except as shall be consistent with
commercially reasonable business judgment and, if any Event of Default has
occurred and is continuing, with the prior approval of the Collateral Agent
(such approval not to be unreasonably withheld), (d) upon such Grantor’s
obtaining knowledge thereof, promptly notify the Collateral Agent in writing of
any event which may be reasonably expected to materially and adversely affect
the value or utility of the Intellectual Property Collateral or any portion
thereof material to the use and operation of the Collateral, the ability of such
Grantor or the Collateral Agent to dispose of such Intellectual Property
Collateral or any portion thereof or the rights and remedies of the Collateral
Agent in relation thereto including, without limitation, a levy or threat of
levy or any legal process against such Intellectual Property Collateral or any
portion thereof, (e) not license the Intellectual Property Collateral other than
licenses entered into by such Grantor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the material licenses in
a manner that materially and adversely affects the right to receive payments
thereunder, or in any manner that would materially impair the value of the
Intellectual Property Collateral or the Lien on and security interest in the
Intellectual Property Collateral intended to be granted to the Collateral Agent
for the benefit of the Credit Parties, without the consent of the Collateral
Agent, (f) until the Collateral Agent exercises its rights to make collection,
diligently keep adequate records respecting the Intellectual Property Collateral
and (g) furnish to the Collateral Agent from time to time upon the Collateral
Agent’s reasonable request therefor detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Collateral Agent may from time to time request.
Notwithstanding the foregoing, nothing herein shall prevent any Grantor from
selling, disposing of or otherwise using any Intellectual Property Collateral as
permitted under the Credit Agreement.

 

18



--------------------------------------------------------------------------------

SECTION 6.5    After-Acquired Property.     If any Grantor shall, at any time
before this Security Agreement shall have been terminated in accordance with
SECTION 9.5(a), (a) obtain any rights to any additional Intellectual Property
Collateral or (b) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in clause (a) or (b) of this SECTION 6.5 with respect to such Grantor shall
automatically constitute Intellectual Property Collateral if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Security Agreement
without further action by any party. With respect to any federally registered
Intellectual Property Collateral, each Grantor shall promptly (x) provide to the
Collateral Agent written notice of any of the foregoing and (y) confirm the
attachment of the Lien and security interest created by this Security Agreement
to any rights described in clauses (a) and (b) of the immediately preceding
sentence of this SECTION 6.5 by execution of an instrument in form reasonably
acceptable to the Collateral Agent.

SECTION 6.6    Modifications.    At the request of the Collateral Agent, the
Loan Parties will promptly deliver to the Collateral Agent modifications to
Section III of the Perfection Certificate to include any Intellectual Property
Collateral acquired or arising after the date hereof of such Grantor including,
without limitation, any of the items listed in SECTION 6.5 hereof.

SECTION 6.7    Litigation.    Unless there shall occur and be continuing any
Event of Default, each Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Grantors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the other Credit Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Grantor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Grantors shall promptly reimburse and indemnify the
Collateral Agent, as the case may be, for all reasonable costs and expenses
incurred by the Collateral Agent in the exercise of its rights under this
SECTION 6.7 in accordance with SECTION 9.3 hereof. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Grantor agrees, at the request of the Collateral
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by others and for that purpose agrees to
maintain any suit, proceeding or other action against any Person so infringing
necessary to prevent such infringement.

SECTION 6.8    Third Party Consents.    Each Grantor shall use reasonable
commercial efforts to obtain the consent of third parties to the extent such
consent is necessary or desirable to create a valid, perfected security interest
in favor of the Collateral Agent in any Intellectual Property Collateral.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

CERTAIN PROVISIONS CONCERNING ACCOUNTS

SECTION 7.1    Maintenance of Records.    Each Grantor shall keep and maintain
at its own cost and expense materially complete records of each Account, in a
manner consistent with prudent business practice, including, without limitation,
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto. Each Grantor shall, at
such Grantor’s sole cost and expense, upon the Collateral Agent’s demand made at
any time after the occurrence and during the continuance of any Event of
Default, deliver all tangible evidence of Accounts, including, without
limitation, all documents evidencing Accounts and any books and records relating
thereto to the Collateral Agent or to its representatives (copies of which
evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of any Event of Default, the Collateral
Agent may transfer a full and complete copy of any Grantor’s books, records,
credit information, reports, memoranda and all other writings relating to the
Accounts to and for the use by any Person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Collateral Agent’s security
interest therein in accordance with applicable Law without the consent of any
Grantor.

SECTION 7.2    Legend.    Each Grantor shall legend, at the request of the
Collateral Agent made at any time after the occurrence and during the
continuance of any Event of Default and in form and manner reasonably
satisfactory to the Collateral Agent, the Accounts and the other books, records
and documents of such Grantor evidencing or pertaining to the Accounts with an
appropriate reference to the fact that the Accounts have been collaterally
assigned to the Collateral Agent for the benefit of the Credit Parties and that
the Collateral Agent has a security interest therein.

SECTION 7.3    Modification of Terms, Etc.    No Grantor shall rescind or cancel
any material indebtedness evidenced by any Account or modify any material term
thereof or make any adjustment with respect thereto except in the ordinary
course of business consistent with prudent business practice, or extend or renew
any such indebtedness except in the ordinary course of business consistent with
prudent business practice or compromise or settle any dispute, claim, suit or
legal proceeding relating thereto or sell any material Account or interest
therein except in the ordinary course of business consistent with prudent
business practice or in accordance with the Credit Agreement without the prior
written consent of the Collateral Agent.

SECTION 7.4    Collection.    Each Grantor shall cause to be collected from the
account debtor of each of the Accounts, as and when due in the ordinary course
of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, such Accounts to be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply forthwith upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account. The costs and expenses (including, without limitation,
attorneys’ fees) of collection, in any case, whether incurred by any Grantor,
the Collateral Agent or any other Credit Party, shall be paid by the Grantors.

ARTICLE VIII

REMEDIES

SECTION 8.1    Remedies.    Upon the occurrence and during the continuance of
any Event of Default the Collateral Agent may, and at the direction of the
Required Lenders, shall, from time to time in respect of the Collateral, in
addition to the other rights and remedies provided for herein, under applicable
Law or otherwise available to it (subject to the Intercreditor Agreement):

 

20



--------------------------------------------------------------------------------

(a)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(b)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Grantor, prior to receipt by any such obligor
of such instruction, such Grantor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly pay
such amounts to the Collateral Agent;

(c)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments included in the Collateral or any part thereof, and take
possession of the proceeds of any such sale, assignment, license or liquidation;

(d)    Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Collateral Agent at any place or
places so designated by the Collateral Agent, in which event such Grantor shall
at its own expense: (i) forthwith cause the same to be moved to the place or
places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (ii) store and keep any Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (iii) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Each Grantor’s
obligation to deliver the Collateral as contemplated in this SECTION 8.1 is of
the essence hereof. Upon application to a court of equity having jurisdiction,
the Collateral Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

(e)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in SECTION 8.7
hereof;

(f)    Retain and apply the Distributions to the Secured Obligations as provided
in ARTICLE V hereof;

(g)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and

(h)    Exercise all the rights and remedies of a secured party under the UCC,
and the Collateral Agent may also in its sole discretion, without notice except
as specified in SECTION 8.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at

 

21



--------------------------------------------------------------------------------

public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Credit Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of any or all of the Collateral at any such sale
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale. Each purchaser, assignee,
licensee or recipient at any such sale shall acquire the property sold, assigned
or licensed absolutely free from any claim or right on the part of any Grantor,
and each Grantor hereby waives, to the fullest extent permitted by Law, all
rights of redemption, stay and/or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. To the fullest extent
permitted by Law, each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold, assigned or licensed at such a private sale was less than the
price which might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree.

SECTION 8.2    Notice of Sale.    Each Grantor acknowledges and agrees that, to
the extent notice of sale or other disposition of Collateral shall be required
by applicable Law and unless the Collateral is perishable or threatens to
decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Collateral Agent shall provide such Grantor such
advance notice as may be practicable under the circumstances), ten (10) days’
prior notice to such Grantor of the time and place of any public sale or of the
time after which any private sale or other intended disposition is to take place
shall be commercially reasonable notification of such matters. No notification
need be given to any Grantor if it has signed, after the occurrence of an Event
of Default, a statement renouncing or modifying (as permitted under Law) any
right to notification of sale or other intended disposition.

SECTION 8.3    Waiver of Notice and Claims.    Each Grantor hereby waives, to
the fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law, and each Grantor
hereby further waives, to the fullest extent permitted by applicable Law:
(a) all damages occasioned by such taking of possession, (b) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(c) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this ARTICLE VIII in the absence of gross negligence or willful misconduct. Any
sale of, or the grant of options to purchase, or any other realization upon, any
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

 

22



--------------------------------------------------------------------------------

SECTION 8.4    Certain Sales of Collateral.

(a)    Each Grantor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Grantor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable Law, the Collateral Agent shall have no obligation to
engage in public sales.

(b)    Each Grantor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities Laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to Persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Grantor acknowledges that any such
private sales may be at prices and on terms less favorable to the Collateral
Agent than those obtainable through a public sale without such restrictions
(including, without limitation, a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities Laws, even if such issuer would agree to do so.

(c)    If the Collateral Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Grantor shall from time to time furnish to the Collateral Agent
all such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d)    Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Collateral
Agent and the other Credit Parties, that the Collateral Agent and the other
Credit Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this SECTION 8.4 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 8.5    No Waiver; Cumulative Remedies.

(a)    No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Collateral Agent be required
to look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by law.

(b)    In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power or remedy under this Security Agreement
by foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have

 

23



--------------------------------------------------------------------------------

been determined adversely to the Collateral Agent, then and in every such case,
the Grantors, the Collateral Agent and each other Credit Party shall be restored
to their respective former positions and rights hereunder with respect to the
Collateral, and all rights, remedies and powers of the Collateral Agent and the
other Credit Parties shall continue as if no such proceeding had been
instituted.

SECTION 8.6    Certain Additional Actions Regarding Intellectual Property.    If
any Event of Default shall have occurred and be continuing, upon the written
demand of Collateral Agent, each Grantor shall execute and deliver to Collateral
Agent an assignment or assignments of the registered Patents, Trademarks and/or
Copyrights constituting Collateral and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof to the extent such
assignment does not result in any loss of rights therein under applicable Law.
Within five (5) Business Days of written notice thereafter from Collateral
Agent, each Grantor shall make available to Collateral Agent, to the extent
within such Grantor’s commercially reasonable power and authority, such
personnel in such Grantor’s employ on the date of the Event of Default as
Collateral Agent may reasonably designate to permit such Grantor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Grantor under the registered Patents, Trademarks and/or Copyrights,
and such Persons shall be reasonably available to perform their prior functions
on Collateral Agent’s behalf.

SECTION 8.7    Application of Proceeds.    The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Security Agreement, in
accordance with and as set forth in Section 8.03 of the Credit Agreement
(subject to the Intercreditor Agreement).

ARTICLE IX

MISCELLANEOUS

SECTION 9.1    Concerning Collateral Agent.

(a)    The Collateral Agent has been appointed as collateral agent pursuant to
the Credit Agreement. The actions of the Collateral Agent hereunder are subject
to the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Collateral
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact. The Collateral Agent may resign and a successor Collateral
Agent may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Security Agreement, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Security Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Security Agreement while it was the Collateral
Agent.

(b)    The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Collateral Agent, in its individual capacity, accords its own

 

24



--------------------------------------------------------------------------------

property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the other Credit Parties shall have
responsibility for, without limitation, (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Securities Collateral, whether or not the Collateral Agent or
any other Credit Party has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral.

(c)    The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person, and, with respect to all matters pertaining to this
Security Agreement and its duties hereunder, upon advice of counsel selected by
it.

(d)    If any item of Collateral also constitutes collateral granted to
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

SECTION 9.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.     If any Grantor shall fail to perform any covenants
contained in this Security Agreement or in the Credit Agreement (including,
without limitation, such Grantor’s covenants to (a) pay the premiums in respect
of all required insurance policies hereunder, (b) pay Claims, (c) make repairs,
(d) discharge Liens or (e) pay or perform any other obligations of such Grantor
with respect to any Collateral) after written notice of the breach is delivered
to the Grantor, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may reasonably expend
funds for such purpose; provided, however, that Collateral Agent shall in no
event be bound to inquire into the validity of any tax, lien, imposition or
other obligation which such Grantor fails to pay or perform as and when required
hereby. Any and all reasonable amounts so expended by the Collateral Agent shall
be paid by the Grantors in accordance with the provisions of SECTION 9.3 hereof.
Neither the provisions of this SECTION 9.2 nor any action taken by Collateral
Agent pursuant to the provisions of this SECTION 9.2 shall prevent any such
failure to observe any covenant contained in this Security Agreement from
constituting an Event of Default. After the occurrence and during the
continuation of a Default or an Event of Default, each Grantor hereby appoints
the Collateral Agent its attorney-in-fact, with full authority in the place and
stead of such Grantor and in the name of such Grantor, or otherwise, from time
to time after the occurrence and during the continuation of an Event of Default
in the Collateral Agent’s discretion to take any action and to execute any
instrument consistent with the terms of the Credit Agreement and the other
Security Documents which the Collateral Agent may deem necessary to accomplish
the purposes hereof (subject to the Intercreditor Agreement). The foregoing
grant of authority is a power of attorney coupled with an interest and such
appointment shall be irrevocable for the term hereof. Each Grantor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 9.3    Expenses.    Each Grantor will upon demand pay to the Collateral
Agent the amount of any and all amounts required to be paid pursuant to
Section 10.04 of the Credit Agreement.

SECTION 9.4    Continuing Security Interest; Assignment.    This Agreement shall
create a continuing security interest in the Collateral and shall (a) be binding
upon the Grantors, their respective successors and assigns, and (b) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and the other Credit Parties and each of their
respective successors, transferees and assigns. No other Persons (including,
without limitation, any other creditor of any Grantor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting

 

25



--------------------------------------------------------------------------------

the generality of the foregoing clause (b), any Credit Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Credit Party, herein or otherwise,
subject, however, to the provisions of the Credit Agreement.

SECTION 9.5    Termination; Release.

(a)    This Security Agreement, the Lien in favor of the Collateral Agent (for
the benefit of itself and the other Credit Parties) and all other security
interests granted hereby shall terminate with respect to all Secured Obligations
when (i) the Commitments shall have expired or been terminated, (ii) the
principal of and interest on each Loan and all fees and other Secured
Obligations shall have been indefeasibly paid in full in cash and (iii) all
other Obligations (other than contingent indemnification obligations for which
claims have not been asserted) have been indefeasibly paid in full in cash
pursuant to the terms of the Credit Agreement, provided, however, that in
connection with the termination of this Security Agreement, the Collateral Agent
may require such indemnities as it shall reasonably deem necessary or
appropriate to protect the Credit Parties against (x) loss on account of credits
previously applied to the Secured Obligations that may subsequently be reversed
or revoked and (y) any Secured Obligations that may thereafter arise under
Section 10.04 of the Credit Agreement (other than contingent indemnification
obligations for which claims have not been asserted).

(b)    The Collateral shall be released from the Lien of this Security Agreement
in accordance with the provisions of the Credit Agreement. Upon termination
hereof or any release of Collateral in accordance with the provisions of the
Credit Agreement, the Collateral Agent shall, upon the request and at the sole
reasonable cost and expense of the Grantors, assign, transfer and deliver to the
Grantors, against receipt and without recourse to or warranty by the Collateral
Agent, such of the Collateral to be released (in the case of a release) or all
of the Collateral (in the case of termination of this Security Agreement) as may
be in possession of the Collateral Agent and as shall not have been sold or
otherwise applied pursuant to the terms hereof, and, with respect to any other
Collateral, proper documents and instruments (including UCC-3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.

(c)    At any time that the respective Grantor desires that the Collateral Agent
take any action described in clause (b) of this SECTION 9.5, such Grantor shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to clause (a) or (b) of this SECTION 9.5. The Collateral
Agent shall have no liability whatsoever to any other Credit Party as the result
of any release of Collateral by it as permitted (or which the Collateral Agent
in good faith believes to be permitted) by this SECTION 9.5.

SECTION 9.6    Modification in Writing.    No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Collateral Agent and the Grantors. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by any Grantor from the terms
of any provision hereof shall be effective only in the specific instance and for
the specific purpose for which made or given. Except where notice is
specifically required by this Security Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

 

26



--------------------------------------------------------------------------------

SECTION 9.7    Notices.    Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Collateral Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other parties hereto complying as to delivery with the terms of
this SECTION 9.7.

SECTION 9.8    GOVERNING LAW.    THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 9.9    CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL.

(a)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY
CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(c)    EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING
ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING
THEREIN AS THE COLLATERAL AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO
THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

 

27



--------------------------------------------------------------------------------

(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.10    Severability of Provisions.    Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 9.11    Execution in Counterparts; Effectiveness.    This Security
Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Security
Agreement.

SECTION 9.12    No Release.    Nothing set forth in this Security Agreement
shall relieve any Grantor from the performance of any term, covenant, condition
or agreement on such Grantor’s part to be performed or observed under or in
respect of any of the Collateral or from any liability to any Person under or in
respect of any of the Collateral or shall impose any obligation on the
Collateral Agent or any other Credit Party to perform or observe any such term,
covenant, condition or agreement on such Grantor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Credit Party for any act or omission on the part of such Grantor relating
thereto or for any breach of any representation or warranty on the part of such
Grantor contained in this Security Agreement, the Credit Agreement or the other
Loan Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. The obligations of each Grantor contained in this SECTION
9.12 shall survive the termination hereof and the discharge of such Grantor’s
other obligations under this Security Agreement, the Credit Agreement and the
other Loan Documents.

SECTION 9.13    Obligations Absolute.    All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:

(a)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;

 

28



--------------------------------------------------------------------------------

(b)    any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;

(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;

(d)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(e)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or

(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 9.5(a) hereof).

SECTION 9.14    Intercreditor Agreement.     Notwithstanding anything herein to
the contrary, the security interest granted to the Collateral Agent, for the
benefit of the Credit Parties, herein and the exercise of any right or remedy by
the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Security Agreement, the terms of the
Intercreditor Agreement shall govern and control. Notwithstanding the foregoing,
each Grantor expressly acknowledges and agrees that the Intercreditor Agreement
is solely for the benefit of the parties thereto, and that notwithstanding the
fact that the exercise of certain of the Collateral Agent’s and the other Credit
Parties’ rights under this Security Agreement and the other Loan Documents may
be subject to the Intercreditor Agreement, no action taken or not taken by the
Collateral Agent or any other Credit Party in accordance with the terms of the
Intercreditor Agreement shall constitute, or be deemed to constitute, a waiver
by the Collateral Agent or any other Credit Party of any rights such Person has
with respect to any Grantor under any Loan Document and except as specified
herein, nothing contained in the Intercreditor Agreement shall be deemed to
modify any of the provisions of this Security Agreement and the other Loan
Documents, which, as among the other Grantors, the Collateral Agent and the
other Credit Parties, shall remain in full force and effect.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Security Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.

 

PACIFIC SUNWEAR OF CALIFORNIA, INC., as a Grantor By:     Name: Title:

 

PACIFIC SUNWEAR STORES CORP., as a Grantor By:     Name: Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

PS HOLDINGS AGENCY CORP., as Collateral Agent By:     Name: Title:

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of                     , is delivered
pursuant to SECTION 5.1 of that certain Security Agreement (as amended, amended
and restated, restated, supplemented or otherwise modified from time to time,
the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of December 7, 2011, made by (i) PACIFIC SUNWEAR OF
CALIFORNIA, INC., as borrower (the “Borrower”) and (ii) THE GUARANTORS party
thereto from time to time (the “Guarantors”), as pledgors, assignors and debtors
(the Borrower, together with the Guarantors, in such capacities and together
with any successors in such capacities, the “Grantors,” and each, a “Grantor”),
in favor of PS HOLDINGS AGENCY CORP., having an office at One Embarcadero
Center, 39th Floor, San Francisco, CA 94111, in its capacity as collateral agent
for the Credit Parties, as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”). The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Security Agreement and that the Pledged Securities and/or
Intercompany Notes listed on this Securities Pledge Amendment shall be deemed to
be and shall become part of the Collateral and shall secure all Secured
Obligations.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

PLEDGED SECURITIES

 

ISSUER

 

CLASS OF

STOCK

OR

INTEREST

$            

 

PAR

VALUE

 

CERTIFICATE

NO(S).

 

NUMBER

OF SHARES

OR

INTERESTS

 

PERCENTAGE OF ALL
ISSUED CAPITAL OR
OTHER EQUITY
INTERESTS OF

ISSUER



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

  

PRINCIPAL

AMOUNT

  

DATE OF

ISSUANCE

  

INTEREST RATE

  

MATURITY

DATE



--------------------------------------------------------------------------------

[                                                                   
                                ],

as Grantor

By:       Name:   Title:

 

AGREED TO AND ACCEPTED: PS HOLDINGS AGENCY CORP., as Collateral Agent By:      
Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Intercompany Notes



--------------------------------------------------------------------------------

SCHEDULE II

Filings, Registrations and Recordings



--------------------------------------------------------------------------------

SCHEDULE III

Pledged Interests

 

Grantor

  

Issuer

  

Type of
Organization

  

# of

Shares

Owned

  

Total Shares
Outstanding

  

% of

Interest

Pledged

  

Certificate No. (if
uncertificated,
please indicate so)